Citation Nr: 1135356	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.  He had additional active and inactive duty, but the dates of such service have not been verified.  It is noted that the Veteran served in the Republic of Vietnam from March 1963 to March 1964, thus his service in Vietnam falls within a period of war as defined by 38 C.F.R. § 3.2(f) (2010).  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran is diagnosed with PTSD that is the result of stressors experienced during his active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat Veterans).

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The medical evidence reflects that the Veteran has been diagnosed with PTSD that is related to combat stressors.  A May-June 2007 VA mental health PTSD/Combat Stress Orientation entry shows the Veteran reported experiencing the following symptoms associated with combat experiences in Vietnam:  recurrent intrusive recollections, recurrent distressing dreams, acting or feeling if an event were recurring, intense psychological distress at exposure to internal or external cues, physiological reactivity on exposure to internal or external cues, efforts to avoid thoughts/feelings, efforts to avoid people/place/activities, inability to recall important aspects, feeling detached/estranged, sense of foreshortened future, insomnia, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran reported he served under combat conditions and identified his stressors as including the constant threat of potential harm or death and having received and/or returned direct fire.  The examining physician, a clinical psychologist and Ph.D., diagnosed PTSD and noted that the Veteran appeared to have combat-related issues.  It is noted that although the psychologist did not state any of the Veteran's records had been reviewed, the diagnosis was based on interview with and examination of with the Veteran to include clinical studies.  Subsequent VA treatment entries reflect the Veteran continues to be diagnosed with and treated for PTSD including by a clinical psychologist and Ph.D. different than the initial diagnosing psychologist, and that he continues to report symptoms of PTSD including combat nightmares in 2008.  

An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the Board finds that this case may be distinguished from Miller and LeShore.  First, the medical professionals making the diagnosis of PTSD had the medical credentials and expertise to do so.  Moreover, even though neither psychologist indicated that any service department or other records had been reviewed in arriving at their diagnoses, the clinical psychologist making the initial diagnosis in May-June 2007 based his findings on interview with and examination of the Veteran, and clinical studies.  These studies included the Outcome Questionnaire (OQ-45) and Post-Traumatic Stress Disorder Checklist (PCL).  The version of the PCL administered to the Veteran was specific to PTSD caused by military experiences (PCL-M).  The Veteran's score on the PCL-M was 72.  The psychologist observed that a score over 50 was indicative of PTSD.  As the test itself is based on exposure to military experiences, it is reasonable to conclude that the Veteran's PTSD results from those experiences-a conclusion that is corroborated by a 2008 entry noting that the nightmares the Veteran has are of combat experiences.  Second, as will be demonstrated below, the service records in this case show that the Veteran served under conditions analogous to combat.  See, in contrast, Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In sum, the weight to be accorded medical evidence must be determined by the quality of the evidence and not necessarily by its quantity or source.  In the present case, the Board finds that the medical evidence supports the conclusion that the Veteran is diagnosed with PTSD that is the result of military stressors experienced during active service in Vietnam.

The Veteran has identified three stressors.  First, he stated he was never in actual combat, but he described being exposed to general combat conditions involving airstrikes against the Vietcong outside the camp, and exposure to fires and explosions in the distance.  The Veteran testified before the undersigned that he was stationed at Pleiku in 1963 and 1964, and that he worked as a helicopter repairman.  He testified that there were times when he had to take shelter in the bunkers and that he spent nights in a foxhole armed with an M14 to defend the compound because there were reports of a Vietcong attack.  At times, the base security would disappear, and internal security forces had to defend the base.  At one point a helicopter misfired a rocket and all personnel believed they were under attack.  He described never feeling secure and that he was generally in fear for his life.  Second, he described flying from Saigon to Pleiku on a C-123 that was fired upon.  Third, he described being involved in the aftermath of a fight between Americans and Vietnamese.  The Americans were unarmed and outnumbered.  The Vietnamese chased them out of the town.  The Veteran said he barely made it back to camp.  On the way he got a nail stuck in his hand, which required treatment.  

Service records corroborate the Veteran's statements and testimony.

The Veteran's discharge document reflects that his military occupational specialty (MOS) was as a single engine, single rotor, helicopter repairman, or 67200.  The Veteran's complete service personnel records were never obtained.  Available service personnel records reflect that he served in Vietnam from March 1963 to March 1964 and was assigned to the 545th Transportation Detachment as a transportation supply and parts specialist (counter-insurgency) (MOS 766.10), and that he held the MOSs of 675.40 and 67T30, senior helicopter repairman.  Service medical records corroborate his unit of assignment in Vietnam was the 545th Transportation Detachment (CHFM (for indicates cargo helicopter field maintenance)).  These records further document treatment for a hand injury in April 1963 that required dressing.

Information concerning Pleiku and the 545th Transportation Detachment for this time period is scare.  However, an Internet search reveals that the 545th Transportation Detachment (CHFM) was assigned to the 52d Combat Aviation Battalion effective in July 1963.  According to the Vietnam Order of Battle by Shelby L. Stanton, pp. 114 (1981), the 52d Aviation Battalion (Combat) arrived in Vietnam in March 1963 and departed in April 1972.  It was stationed at Pleiku and operated in the II CTZ Northern Highlands.  

Official (Department of Defense and U.S. Army) and unofficial histories (Wikipedia and histories written by former servicemembers) reflect that the years from 1962 to 1966 in II Corps were a time of civil unrest, Buddhist dispute, and Vietcong infiltration.  Military coups d'état occurred in November 1963 and January 1964.  Pacification OPERATION Strategic Hamlet involved the mass resettlement of Vietnamese in an attempt to discourage north insurgency.  A Military Assistance Command Vietnam (MACV) General Report dated in November 1964 shows that the II Corps region continued to experience enemy activity although it had decreased.  The statistics for October 1965 show 5 enemy attacks, 92 acts of terrorism, 5 incidents of anti-aircraft fire, and 17 acts of sabotage with a total of 140 Vietcong incidents in II Corps alone.  

Corroborating that the Veteran served in an environment that was characterized by civil unrest and the threat of terrorist attack and sabotage is the citation of the Vietnamese Cross of Gallantry with Palm awarded to the 52d Aviation Battalion for its service in Vietnam during the time period from April 1963 to the beginning of 1966.  The award is endorsed in U.S. Army General Order 46, dated in September 1968.  In pertinent part, the citation reads:

Throughout this period the 52D AVIATION BATTALION provided support for military operations in the II Corps tactical zone, from April 1963 to the beginning of 1966, they devotedly executed their missions and exhibited a gallant combat spirit.

Throughout this period, the 52D AVIATION BATTALION completed 114, 548 flying hours which are broken down as follows:  69,696 heliborne flights, 1,215 shock action flights, and 4,718 evacuation flights.  Regularly operating in a vast and dangerous mountain jungle area and under unfavorable weather conditions, the 52D AVIATION BATTALION enthusiastically participated in major operations at Do Xa Secret Base, Daksut area, Duc Co and Pleime, and in National Highway 19 clearing operations.  Always disregarding the Viet Cong's antiaircraft fire, and despite the fact that many aircraft were hit by enemy fire, the combatants of the 52D AVIATION BATTALION still enthusiastically executed their missions and transported thousands of troops to battlefields in order to encircle the enemy, provide fire, and to direct fighter plane strafing of the objectives.  In this manner, heavy losses were inflicted upon the Viet Cong.  The most praiseworthy success of the 52D AVIATION BATTALION was the thwarting of a Viet Cong plan to isolate the highlands form the coastal area in central Vietnam.

It is unfortunate that, other than the service treatment entry showing the Veteran was treated for a hand injury, the information located is not specific to the precise dates the Veteran served.  Rather, the Board acknowledges that the time period that is the subject of the MACV report is seven months following the Veteran's departure from Vietnam, and the time period noted in the above citation broadly covers the years from 1963 to 1966.  Moreover, even accepting that some of the activities enumerated in the citation occurred during the Veteran's time in Vietnam, he has not asserted that he flew on any operational missions.  

However, in the present case the Board finds that remand for more specific information, in all probability, is not feasible.  Noting that the information which would be sought in this in all probability either does not exist or exists in a form unavailable without great difficulty and greater delay, the Board finds it may grant the claim on the evidence already of record.  As there is no prejudice in doing so, the Board declines to further delay this Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); see also 38 C.F.R. § 20.1102 (2004) (harmless error).

Given the events that occurred during the time the Veteran was stationed at Pleiku, it is reasonable to conclude that the October 1964 report is indicative of the conditions present during the Veteran's time at Pleiku.  Certainly, this reality is reflected in the citation awarded the 52d Aviation Battalion for its gallantry in activities that must be concluded are, at the least, analogous to combat conditions.  The Veteran's lack of assertion that he participated in combat missions notwithstanding, as a member of a field maintenance unit with a job description as a supply and parts specialist, it can be argued that the probability of his exposure to such conditions, with the helicopters he maintained, is high enough to create reasonable doubt.  As an aside, the Board notes that the parenthetical notation in the Veteran's service personnel records of "Counter-Insurgency" under his principal duty while stationed in Vietnam does nothing to quell such reasonable doubt.  Rather, it compels consideration of "fear of hostile military or terrorist activity" contemplated by the revisions to 38 C.F.R. § 3.303(f)(3) noted above.

In light of the foregoing, the Board finds that the Veteran's stressors are consistent with the circumstances, conditions and hardships of the Veteran's service.  The Board finds his stressors are corroborated.

In summary, the medical evidence establishes that the Veteran is diagnosed with PTSD that is attributed to stressors experienced under combat conditions during his active service in Vietnam, which stressors are found to be corroborated.  

Service connection for PTSD is warranted.  See 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for PTSD is granted.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


